Pinola, P. J.,
On October 13, 1965, plaintiff filed a bill of costs in the amount of $173.75. These were incurred in connection with the appeal to the Supreme Court. Subsequently, it added other costs in the amount of $453.75.
Defendants filed exceptions, claiming that the bill for the additional costs was filed untimely and that, in the alternative, should the court decide that there was no untimely filing, defendants except to the cost of $300 for premiums on two injunction bonds.
Plaintiff contends that the $100 for the bond in connection with the preliminary injunction is a proper charge and that the additional cost of $200 was incurred as the result of defendants’ demand for a larger bond.
The allowance of costs in equity is within the sound discretion of the chancellor. Pennsylvania Rule of Civil Procedure 1523 declares:
“Costs shall include fees of the examiner, master, auditor, accountant or expert appointed by the court and such other costs as may be prescribed by statute or allowed by the court”.
Since the injunction could not issue without a bond, and since the larger bond followed as the result of defendants’ own motion for increase in security, we believe that the premiums are proper costs.
Therefore, we enter the following
Order
Now, September 22, 1966, the exceptions to plaintiff’s bill of costs are dismissed and the bill is approved.